UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1523



DIANE M. KENT,

                 Plaintiff - Appellant,

          v.


MARYLAND TRANSPORTATION AUTHORITY; DANA WHITT, Lieutenant;
AURORA BULLOCK,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cv-02593-RDB)


Submitted:   April 14, 2008                   Decided:   May 8, 2008


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas R. Taylor, Kensington, Maryland, for Appellant. Douglas F.
Gansler, Attorney General of Maryland, M. Cecilia Hellrung,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Diane M. Kent appeals the district court’s order granting

summary judgment in favor of her former employer and individual

supervisors on her claims of retaliation and discrimination brought

under 42 U.S.C. § 1981 (2000), 42 U.S.C. § 1985 (2000), and Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

to 2000e-17 (2000).      This court reviews a district court’s order

granting summary judgment de novo, drawing reasonable inferences in

the light most favorable to the non-moving party.         Doe v. Kidd, 501

F.3d 348, 353 (4th Cir. 2007), cert. denied, ___ U.S. ___, 2008 WL

112249 (U.S. Sept. 19, 2007) (No. 05-1570).         Summary judgment may

be granted only when “there is no genuine issue as to any material

fact and the moving party is entitled to judgment as a matter of

law.”   Fed. R. Civ. P. 56(c).     With this standard in mind, we have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.               Kent v.

Maryland Transp. Auth., No. 1:05-cv-02593-RDB (D. Md. May 1, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -